DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 29 July 2021. Claims 1, 3 - 14 and 16 - 24 are currently pending. 

Claim Objections
Claim 5 is objected to because of the following informalities: Lines 27 - 28 of claim 5 recite, in part, “the location of the second viewer’s head. The image display apparatus of Claim 1,” which appears to contain a typographical error and/or a minor informality. The Examiner suggests amending the claim to --the location of the second viewer’s head.-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Lines 6 - 8 of claim 14 recite, in part, “the first viewer’s head; and displaying” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --the first viewer’s head; [[and]] displaying-- in order to improve the clarity and precision of the claim. Appropriate correction is required. 
Claim 17 is objected to because of the following informalities: Lines 3 - 4 of claim 17 recite, in part, “a point of view of the first viewer’s head in the segment of the light field display” which appears to contain inconsistent claim terminology and/or a minor  occupied by the first viewer’s head-- in order to maintain consistency with lines 8 - 9 of claim 14 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 21 is objected to because of the following informalities: Lines 10 - 11 of claim 21 recite, in part, “a disparity; using the disparity” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --a disparity; and using the disparity-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
The objections to claims 1, 2, 7 - 11, 13, 16 and 19, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 29 July 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a computing device… configured to: detect…” in claims 1, 5 - 11 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 - 13, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "The system of Claim 7" in line 1. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the limitation to --The image display apparatus of Claim 7--.
Claim 11 recites the limitation “the distance between the at least one facial key point and the display device” in lines 12 - 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the disparity of at least two distinct key points” in lines 3 - 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the distance between the at least one facial key point and the display device” in lines 11 - 12. There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 22 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcomes the rejection.
The rejections to claims 5, 6, 8 - 10, 14 - 20, 23 and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 29 July 2021.

Response to Arguments
Applicant's arguments filed 29 July 2021 have been fully considered but they are not persuasive.
On pages 9 - 10 of the remarks the Applicant’s Representative argues that Baik et al. disclose “a display device that is designed for one viewer” and that the “problem the present invention was meant to address was how to make a one-person stereoscopic display device work for multiple viewers”. The Applicant’s Representative argues that neither Baik et al. nor de la Barré et al. disclose such an invention. The Applicant’s Representative argues that had the invention truly been obvious Baik et al. would have incorporated the de la Barré et al. reference because the de la Barré et al. predates the Baik et al. reference. The Examiner respectfully disagrees. The Examiner asserts that, at least, Baik et al. disclose a display device that is designed for multiple viewers, see at least figure 6E, page 1 paragraph 0017, page 2 paragraph 0024, page 6 paragraphs 0119 - 0120 and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the Examiner asserts that Baik et al. and de la Barré et al. disclose a display device that is designed for multiple viewers and that Baik et al. and de la Barré et al. are combinable to disclose a light field display that is designed for multiple viewers. 
On page 10 of the remarks the Applicant’s Representative argues that Baik et al. teach away from the present invention because they disclose providing separate views for the left and right eyes and because the present invention does not incorporate separate views for each viewer’s eye. Furthermore, the Applicant’s Representative argues that “each claim of the present disclosure describes a view from the point of view of the viewer’s head, not eye” and that “tracking each eye of each viewer would increase the complexity of the system to unmanageable proportions”. The Examiner respectfully disagrees. Initially, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the present invention does not incorporate separate views for each viewer’s eye”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, the Examiner asserts that the instant claims, which include the transitional phrase “comprising”, do not exclude additional, unrecited elements or method steps. Furthermore, the Examiner asserts that Baik et al. disclose providing a view from the point of view of the viewer’s head at least because Baik et al. disclose tracking a position of a user’s face (head) and displaying (providing) an image from a point of view of the tracked position of the viewer’s face (head), see at least figures 3, 5D - 7A, 7C and 8, page 1 paragraphs 0012 - 0013, page 2 paragraph 0047 - page 3 paragraph 0048, page 3 paragraphs 0052 - 0053, 0057 and 0060 - 0063, page 4 paragraphs 0084 - 0085, page 5 paragraphs 0087 - 0088 and 0104 - 0108 and page 7 paragraphs 0134 - 0135 and 0138 of Baik et al. wherein they disclose determining “the at least two views to be provided as the images for the user's left and right eyes based on the tracked position of the user's face and a viewing distance.” Moreover, the Examiner asserts that Baik et al. do not teach away from the present invention at least because Baik et al. does not disparage providing a view from the point of view of a viewer’s head nor does the proposed combination of Baik et al. in view of de la Barré et al. render Baik et al. unsatisfactory for its intended purpose, see at least MPEP § 2142.02 and 2143.01. Additionally, the Examiner disagrees with the Applicant’s Representative’s argument that the “tracking each eye of each viewer would increase the complexity of the system to unmanageable proportions” at least because Baik et al. already disclose a system capable of tracking each eye of each viewer based on a tracked position of each viewer’s face (head) and/or 
On page 11 of the remarks the Applicant’s Representative argues that Gremse et al. and Baik et al. are incompatible because Baik et al. “involves two separate and different images for the viewer’s eyes” which “makes it impossible to display the same image in two neighboring sections, since it would destroy the effect Baik needs to achieve.” The Examiner respectfully disagrees. The Examiner asserts that Gremse et al. and Baik et al. are not incompatible with each other at least because they are both directed towards providing two separate and different images for the viewer’s eyes, see at least the abstract of Baik et al. and the abstract and page 4 paragraphs 0061 - 0063 and 0070 of Gremse et al. Furthermore, the Examiner asserts that modifying the teachings of Baik et al. with the teachings of Gremse et al. would not make it impossible to display the same image in two neighboring sections at least because Gremse et al. disclose providing two separate and different images for the viewer’s eyes and 
On page 11 of the remarks the Applicant’s Representative argues that Hashimoto and Baik et al. are incompatible because Baik et al. “involves two separate and different images for each eye, which does not require estimating the viewer’s distance from the display.” Thus, the Applicant’s Representative argues that there is no reason to combine Baik et al. and Hashimoto. The Examiner respectfully disagrees. The Examiner asserts that Hashimoto and Baik et al. are compatible with each other at least because they are both directed towards utilizing image processing techniques to determine a viewing distance of a user from a display and presenting an image to the user based on the determined viewing distance, see at least page 4 paragraphs 0047 - 0049 and page 5 paragraph 0059 of Hashimoto and figures 5D and 7C, page 1 paragraph 0013, page 3 paragraphs 0053 and 0060, page 5 paragraphs 0087 - 0088 and 0107, page 6 paragraphs 0117 - 0118 and 0127 - 0129 and page 7 paragraph 0138 of Baik et al. Furthermore, the Examiner asserts that Baik et al. disclose that their invention requires estimating the viewer’s distance from the display, see at least figures 5D and 7C, page 1 paragraph 0013, page 3 paragraphs 0053 and 0060, page 5 paragraphs 0087 - 0088 and 0107, page 6 paragraphs 0117 - 0118 and 0127 - 0129 and page 7 paragraph 0138 of Baik et al. wherein they disclose that “the tracker 110 tracks a distance between the display 130 and the position of the user’s face, namely, a viewing distance” and that “in step S830, to compensate for the crosstalk may determine at least two views that will be . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. U.S. Publication No. 2015/0092026 A1 in view of de la Barré et al. U.S. Publication No. 2011/0310092 A1.

-	With regards to claim 1, Baik et al. disclose an image display apparatus for displaying visual content of a three-dimensional scene, (Baik et al., Abstract, Figs. 2, 3 & 8, Pg. 1 ¶ 0003 and 0011 - 0012, Pg. 2 ¶ 0046 - Pg. 3 ¶ 0050, Pg. 3 ¶ 0063, Pg. 4 ¶ 0072 - 0077 and 0082 - 0085) comprising: a display device comprising a display, (Baik et al., Abstract, Figs. 2, 3 & 8, Pg. 1 ¶ 0003 and 0011 - 0012, Pg. 2 ¶ 0046 - 0047, Pg. 3 ¶ 0049 - 0050, Pg. 4 ¶ 0072 - 0077 and 0082 - 0085) wherein the display comprises: at least two display segments, (Baik et al., light field display, and light field display segments. Pertaining to analogous art, de la Barré et al. disclose an image display apparatus for displaying visual content of a three-dimensional scene, (de la Barré et al., Abstract, Figs. 1 - 5, Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0031) comprising: a display device comprising a light field display, (de la Barré et al., Abstract, Figs. 1 - 5, Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0031) wherein 

-	With regards to claim 3, Baik et al. in view of de la Barré et al. disclose the image display apparatus of Claim 1, wherein the three-dimensional scene is a virtual three-dimensional scene. (Baik et al., Pg. 1 ¶ 0007, Pg. 3 ¶ 0061, Pg. 4 ¶ 0080, Pg. 5 ¶ 0087 - 0091 [“each view may be generated by using a plurality of virtual viewpoint images”]) 

-	With regards to claim 7, Baik et al. in view of de la Barré et al. disclose the image display apparatus of Claim 1, wherein the computing device is further configured, for each viewer, (Baik et al., Figs. 2, 3, 5D, 7C & 8, Pg. 1 ¶ 0012 - 0013 and 0017, Pg. 6 ¶ 0118 - 0120, Pg. 7 ¶ 0134 - 0138 and 0142) to: estimate a distance between the viewer and the display device; (Baik et al., Figs. 5D & 7C - 8, Pg. 1 ¶ 0012 - 0013 and 0019, Pg. 2 ¶ 0047, Pg. 3 ¶ 0050 - 0061, Pg. 5 ¶ 0086 - 0088, 0090 - 0091 and 0107 - 0108, Pg. 6 ¶ 0117 - 0120 and 0126 - 0132, Pg. 7 ¶ 0138 and 0141 - 0144) and display an image of the three-dimensional scene that is based on the distance between the viewer and the display. (Baik et al., Figs. 5D & 7C - 8, Pg. 1 ¶ 0011 - 0013, 0017 and 0019, Pg. 2 ¶ 0046 - Pg. 3 

-	With regards to claim 9, Baik et al. in view of de la Barré et al. disclose the image display apparatus of Claim 7, further comprising a depth sensor, (Baik et al., Pg. 3 ¶ 0053 - 0060 [“depth camera”]) wherein the computing device is configured to estimate the distance between the viewer and the display device by analyzing data from the depth sensor. (Baik et al., Pg. 3 ¶ 0053 - 0060 [“depth camera, etc. that can detect the user’s viewing distance”])  

-	With regards to claim 10, Baik et al. in view of de la Barré et al. disclose the image display apparatus of Claim 7, wherein the computing device is configured to estimate the distance between the viewer and the display device by using facial recognition techniques. (Baik et al., Pg. 3 ¶ 0053 - 0060) 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. U.S. Publication No. 2015/0092026 A1 in view of de la Barré et al. U.S. Publication No. 2011/0310092 A1 as applied to claim 1 above, and further in view of Niem et al. U.S. Publication No. 2010/0002074 A1.

-	With regards to claim 4, Baik et al. in view of de la Barré et al. disclose the image display apparatus of Claim 1, wherein the three-dimensional scene is a real scene photographed with a camera. (Baik et al., Pg. 1 ¶ 0011 - 0013, Pg. 2 ¶ 0046 - Pg. 3 ¶ 0048, Pg. 3 ¶ 0061, Pg. 4 ¶ 0080 - 0085) Baik et al. fail to disclose . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. U.S. Publication No. 2015/0092026 A1 in view of de la Barré et al. U.S. Publication No. 2011/0310092 A1 as applied to claim 1 above, and further in view of Gremse et al. U.S. Publication No. 2011/0193863 A1.

-	With regards to claim 6, Baik et al. in view of de la Barré et al. disclose the image display apparatus of Claim 1. Baik et al. fail to disclose explicitly wherein the computing device is further configured to: detect if a viewer’s head is located at a boundary between two segments; trigger the light field display to display a same parallax image of the visual content in one of the two segments that is . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. U.S. Publication No. 2015/0092026 A1 in view of de la Barré et al. U.S. Publication No. 2011/0310092 A1 as applied to claim 7 above, and further in view of Hashimoto U.S. Publication No. 2005/0270368 A1.

-	With regards to claim 8, Baik et al. in view of de la Barré et al. disclose the image display apparatus of Claim 7, wherein the computing device is configured to estimate the distance between the viewer and the display device. (Baik et al., Pg. 3 ¶ 0053 - 0060) Baik et al. fail to disclose explicitly estimating the distance by analyzing a distance between the viewer’s eyes. Pertaining to analogous art, Hashimoto discloses wherein the computing device is configured to estimate the distance between the viewer and the display device by analyzing a distance between the viewer’s eyes. (Hashimoto, Figs. 1 & 9, Pg. 2 ¶ 0023 - 0025 and 0028, Pg. 3 ¶ 0032 - 0035, Pg. 5 ¶ 0059, Pg. 7 ¶ 0092 [“determine a distance to the user's face based at least in part on the captured image. For example, the first camera 110 can capture an image that includes an image of a user's face. The motion processing module 150 can process the image to locate points in the image corresponding to the user's eyes. The motion processing module 150 can, for example, determine a distance between the eyes and estimate a distance from the user to the device 100” and “the motion sensing device can determine or estimate the distance to a user by measuring analyzing an image of the user's face to determine a distance between the eyes, and thus derive a distance to the device”]) Baik et al. in view of de la Barré et al. and Hashimoto are combinable because they are all directed towards utilizing image processing techniques to determine a viewing distance of a user from a display and presenting an image to the user based on the determined viewing distance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Baik et al. in view of de la Barré et al. with the teachings of Hashimoto. This modification would have been prompted in order to substitute the user viewing distance detection process of Baik et al. for the user viewing distance detection technique of Hashimoto. The user viewing distance detection technique of Hashimoto could be substituted in place of the . 

Claims 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. U.S. Publication No. 2015/0092026 A1 in view of de la Barré et al. U.S. Publication No. 2011/0310092 A1 as applied to claim 7 above, and further in view of Baldwin U.S. Patent No. 9,813,693 in view of McCombe et al. U.S. Publication No. 2018/0307310 A1.

-	With regards to claim 11, Baik et al. in view of de la Barré et al. disclose the system of Claim 7, wherein the computing device is configured to estimate the distance between the viewer and the display device (Baik et al., Pg. 3 ¶ 0053 - 0060) by performing the following steps: capturing a first image using a first camera; (Baik et al., Pg. 3 ¶ 0053 - 0061 [“a stereo camera, a depth camera, etc. in each image; performing a rectification transform on each facial key point in the images so that corresponding key points vary only by a disparity; and using the disparity between each facial key point to calculate the distance between the at least one facial key point and the display device. Pertaining to analogous art, Baldwin discloses estimating the distance between the viewer and the display device (Baldwin, Figs. 1(a), 4(a), 6(a), 7(a) - 7(b) & 8 - 10, Col. 2 Lines 17 - 67, Col. 8 Lines 3 - 26 and Lines 40 - 65, Col. 10 Lines 39 - 54, Col. 15 Line 54 - Col. 16 Line 15, Col. 16 Lines 48 - 67) by performing the following steps: capturing a first image using a first camera; (Baldwin, Figs. 3(a), 3(b), 6(a) - 6(c), 8 & 9, Col. 8 

-	With regards to claim 12, Baik et al. in view of de la Barré et al. in view of Baldwin further in view of McCombe et al. disclose the image display apparatus of Claim 11, wherein the displacement between the first camera and second camera is horizontal and not vertical. (Baik et al., Pg. 3 ¶ 0053 - 0061 [“a stereo camera, a depth camera, etc. that can detect the user’s viewing distance.” The Examiner asserts that one of ordinary skill in the art would understand that a stereo camera is comprised of two cameras displaced horizontally.]) In addition, analogous art Baldwin discloses wherein the displacement between the first camera and second camera is horizontal and not vertical. (Baldwin, Figs. 4(a), 5(a) - 6(a) & 9, Col. 8 Line 49 - Col. 9 Line 15, Col. 11 Lines 31 - 65, Col. 16 Lines 4 - 15) 

-	With regards to claim 13, Baik et al. in view of de la Barré et al. in view of Baldwin further in view of McCombe et al. disclose the image display apparatus of Claim 11. Baik et al. fail to disclose explicitly wherein the computing device 

Claims 14, 17, 18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. U.S. Publication No. 2015/0092026 A1 in view of de la Barré et al. U.S. Publication No. 2011/0310092 A1 in view of Kroon U.S. Publication No. 2018/0124383 A1.

-	With regards to claim 14, Baik et al. disclose a method for displaying visual content, (Baik et al., Abstract, Figs. 2, 3 & 8, Pg. 1 ¶ 0003 and 0011 - 0012, Pg. 2 ¶ 0046 - Pg. 3 ¶ 0050, Pg. 3 ¶ 0063, Pg. 4 ¶ 0072 - 0077 and 0082 - 0085) comprising: retrieving a three-dimensional scene from a computing device, (Baik et al., Abstract, Figs. 2, 3, 7A & 8, Pg. 1 ¶ 0006 - 0013, Pg. 2 ¶ 0046 - Pg. 3 ¶ 0048, Pg. 3 ¶ 0050 - 0051 and 0061, Pg. 4 ¶ 0072 - 0075, 0080 and 0084 - 0085, Pg. 5 ¶ 0087 - 0088 and 0107 - 0108, Pg. 6 ¶ 0118 - 0120, Pg. 7 ¶ 0135 - 0138 and 0144 - 0147) wherein the computing device is connected to a display device comprising a display, (Baik et al., Abstract, Figs. 2, 3 & 8, Pg. 1 ¶ 0003 and 0011 - 0012, Pg. 2 ¶ 0046 - 0047, Pg. 3 ¶ 0049 - 0050, Pg. 4 ¶ 0072 - 0077 and 0082 - 0085) said display comprising at least two segments; (Baik et al., Figs. 1, 3, 4A & 5A - 7C, Pg. 2 ¶ 0047 - Pg. 3 ¶ 0048, Pg. 4 ¶ 0077 - 0079 and 0084 - 0085, Pg. 6 ¶ 0110 - 0112, Pg. 7 ¶ 0135 - 0138 and 0142 - 0143) using a camera to detect a first viewer’s head in front of the display device; (Baik et al., Abstract, Figs. 2, 3 & 8, Pg. 1 ¶ 0012 - 0013 and 0019, Pg. 3 ¶ 0052 - 0061, Pg. from a memory of a computing device, and a light field display, comprising at least two segments. Pertaining to analogous art, de la Barré et al. disclose a method for displaying visual content, (de la Barré et al., Abstract, Figs. 1 - 5, Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0031) comprising: a three-dimensional scene, (de la Barré et al., Pg. 1 ¶ 0003 - 0004 and 0011, Pg. 2 ¶ 0016, Pg. 3 ¶ 0030 and 0033 - 0035, Pg. 4 ¶ 0037) a computing device, (de la Barré et al., Figs. 2 - 5, Pg. 1 ¶ 0012, Pg. 3 ¶ 0031 and 0033 - 0035, Pg. 4 ¶ 0037 and Claim 9) wherein the computing device is connected to a display device (de la Barré et al., Figs. 2 - 5, Pg. 1 ¶ 0012, Pg. 3 ¶ 0031 and 0033 - 0035, Pg. 4 ¶ 0037 and Claim 9) comprising a light field display, (de la Barré et al., Abstract, Figs. 1 - 5, Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0031) said light field display comprising at least two segments; (de la Barré et al., Abstract, Figs. 1 - 5, Pg. 1 ¶ 0002 - 0004 and 0008 - 0010, Pg. 2 ¶ 0016 - 0019, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0032, Pg. 3 ¶ 0034 - 0036) using a camera to detect a first viewer’s head in front of the display device; (de la Barré et al., Abstract, Figs. 2 - 5, Pg. 1 ¶ 0012, Pg. 2 ¶ 0015 - 0016, Pg. 3 ¶ 0031 and 0034 - 0035) from a memory of a computing device. Pertaining to analogous art, Kroon discloses a method for displaying visual content, (Kroon, Abstract, Pg. 1 ¶ 0001 and 0005 - 

-	With regards to claim 17, Baik et al. in view of de la Barré et al. in view of Kroon disclose the method of Claim 14, further comprising: detecting a distance between the first viewer’s head and the display device; (Baik et al., Figs. 5D & 7C - 8, Pg. 1 ¶ 0012 - 0013 and 0019, Pg. 2 ¶ 0047, Pg. 3 ¶ 0050 - 0061, Pg. 5 ¶ 0086 - 0088, 0090 - 0091 and 0107 - 0108, Pg. 6 ¶ 0117 - 0120 and 0126 - 0132, Pg. 7 ¶ 0138 and 0141 - 0144) and displaying a view of the three-dimensional scene from a point of view of the first viewer’s head in the segment of the light field display. (Baik et al., Figs. 5D & 7C - 8, Pg. 1 ¶ 0011 - 0013, 0017 and 0019, Pg. 2 ¶ 0046 - Pg. 3 ¶ 0048, Pg. 3 ¶ 0053 and 0060 - 0061, Pg. 4 ¶ 0084 - 0085, Pg. 5 ¶ 0087 - 0088, 0090 - 0091 and 0107 - 0108, Pg. 6 ¶ 0117 - 0120, Pg. 7 ¶ 0137 - 0138 and 0141 - 0144) 



-	With regards to claim 20, Baik et al. in view of de la Barré et al. in view of Kroon disclose the method of Claim 17, wherein the distance is detected by a depth sensor. (Baik et al., Pg. 3 ¶ 0053 - 0060 [“depth camera, etc. that can detect the user’s viewing distance”])  

-	With regards to claim 23, Baik et al. in view of de la Barré et al. in view of Kroon disclose the method of Claim 17, wherein the three-dimensional scene is a virtual three-dimensional scene. (Baik et al., Pg. 1 ¶ 0007, Pg. 3 ¶ 0061, Pg. 4 ¶ 0080, Pg. 5 ¶ 0087 - 0091 [“each view may be generated by using a plurality of virtual viewpoint images”]) In addition, analogous art Kroon discloses wherein the three-dimensional scene is a virtual three-dimensional scene. (Kroon, Pg. 1 ¶ 0004 - 0006, Pg. 3 ¶ 0023 - 0026, Pg. 6 ¶ 0091 - Pg. 7 ¶ 0094, Pg. 7 ¶ 0106, Pg. 8 ¶ 0112 - 0114) 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. U.S. Publication No. 2015/0092026 A1 in view of de la Barré et al. U.S. Publication No. 2011/0310092 A1 in view of Kroon U.S. Publication No. 2018/0124383 A1 as applied to claim 14 above, and further in view of Gremse et al. U.S. Publication No. 2011/0193863 A1.

With regards to claim 16, Baik et al. in view of de la Barré et al. in view of Kroon disclose the method of Claim 14. Baik et al. fail to disclose explicitly if the first viewer’s head is located at a boundary between two segments of the light field display, displaying a view in one of the two segments of the light field display that is identical to a view displayed in the other one of the two segments of the light field display. Pertaining to analogous art, Gremse et al. disclose if the first viewer’s head is located at a boundary between two segments of the light field display, (Gremse et al., Pg. 4 ¶ 0070 - Pg. 5 ¶ 0072, Pg. 5 ¶ 0076) displaying a view in one of the two segments of the light field display that is identical to a view displayed in the other one of the two segments of the light field display. (Gremse et al., Pg. 4 ¶ 0070 - Pg. 5 ¶ 0072, Pg. 5 ¶ 0074 and 0076 [“the 3D effect may be adjusted in response to a detection of a user in a boundary interval for a group of views. For example, the apparatus may remain in the 2D mode of operation until it is detected that an alignment of the viewing groups/cones is possible without any users being located in a viewing cone boundary interval”]) Baik et al. in view of de la Barré et al. in view of Kroon and Gremse et al. are combinable because they are all directed towards multi-user multi-view 3D displays configured to display images based upon detected user positions and viewing distances. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Baik et al. in view of de la Barré et al. in view of Kroon with the teachings of Gremse et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Gremse et al. applied to a . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. U.S. Publication No. 2015/0092026 A1 in view of de la Barré et al. U.S. Publication No. 2011/0310092 A1 in view of Kroon U.S. Publication No. 2018/0124383 A1 as applied to claim 17 above, and further in view of Hashimoto U.S. Publication No. 2005/0270368 A1.

With regards to claim 19, Baik et al. in view of de la Barré et al. in view of Kroon disclose the method of Claim 17, wherein the distance is detected by analyzing a distance of the first viewer’s face. (Baik et al., Pg. 3 ¶ 0053 - 0060) Baik et al. fail to disclose expressly analyzing an eye distance of the first viewer’s face. Pertaining to analogous art, Hashimoto discloses wherein the distance is detected by analyzing an eye distance of the first viewer’s face. (Hashimoto, Figs. 1 & 9, Pg. 2 ¶ 0023 - 0025 and 0028, Pg. 3 ¶ 0032 - 0035, Pg. 5 ¶ 0059, Pg. 7 ¶ 0092 [“determine a distance to the user's face based at least in part on the captured image. For example, the first camera 110 can capture an image that includes an image of a user's face. The motion processing module 150 can process the image to locate points in the image corresponding to the user's eyes. The motion processing module 150 can, for example, determine a distance between the eyes and estimate a distance from the user to the device 100” and “the motion sensing device can determine or estimate the distance to a user by measuring analyzing an image of the user's face to determine a distance between the eyes, and thus derive a distance to the device”]) Baik et al. in view of de la Barré et al. in view of Kroon and Hashimoto are combinable because they are all directed towards utilizing image processing techniques to determine a viewing distance of a user from a display and presenting an image to the user based on the determined viewing distance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Baik et al. in view of de la Barré et al. in view of Kroon with the teachings of Hashimoto. This modification would have been . 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. U.S. Publication No. 2015/0092026 A1 in view of de la Barré et al. U.S. Publication No. 2011/0310092 A1 in view of Kroon U.S. Publication No. 2018/0124383 A1 as applied to claim 17 above, and further in view of Baldwin U.S. Patent No. 9,813,693 in view of McCombe et al. U.S. Publication No. 2018/0307310 A1.

With regards to claim 21, Baik et al. in view of de la Barré et al. in view of Kroon disclose the method of Claim 17, wherein the distance is detected by the following steps: capturing a first image using a first camera; (Baik et al., Pg. 3 ¶ 0053 - 0061 [“a stereo camera, a depth camera, etc. that can detect the user’s viewing distance”]) capturing a second image using a second camera, wherein the second camera is displaced from the first camera; (Baik et al., Pg. 3 ¶ 0053 - 0061 [“a stereo camera, a depth camera, etc. that can detect the user’s viewing distance.” The Examiner asserts that one of ordinary skill in the art would understand that a stereo camera is comprised of two cameras displaced horizontally.]) and using a face detection algorithm to identify at least one facial key point, (Baik et al., Pg. 3 ¶ 0052 - 0061, Pg. 5 ¶ 0103 - 0108) wherein the at least one facial key point is selected from the following group: eye, nose, mouth, chin, ear, cheek, forehead, eyebrow. (Baik et al., Pg. 3 ¶ 0052 - 0061, Pg. 5 ¶ 0103 - 0108) Baik et al. fail to disclose explicitly identifying at least one facial key point in each image; performing a rectification transform on each facial key point in the images so that corresponding key points vary only by a disparity; and using the disparity between each facial key point to calculate the distance between the at least one facial key point and the display device. Pertaining to analogous art, Baldwin discloses wherein the distance is detected by the following steps: capturing a first image using a first camera; (Baldwin, Figs. 3(a), 3(b), 6(a) - 6(c), 8 & 9, Col. 8 Lines 3 - 26 and Lines 49 - 65, Col. 9 Line 57 - Col. 10 Line 5, Col. 10 Lines 39 - 54, Col. 11 Lines 31 - 65, Col. 13 Lines 48 - 35, Col. 16 Lines 4 - 8) capturing a second image using a second camera, (Baldwin, Figs. 3(a), 3(b), 6(a) 

-	With regards to claim 22, Baik et al. in view of de la Barré et al. in view of Kroon in view of Baldwin further in view of McCombe et al. disclose the method of Claim 21, wherein a displacement between the first and second camera is horizontal but not vertical. (Baik et al., Pg. 3 ¶ 0053 - 0061 [“a stereo camera, a depth camera, etc. that can detect the user’s viewing distance.” The Examiner asserts that one of ordinary skill in the art would understand that a stereo camera is comprised of two cameras displaced horizontally.]) In addition, analogous art Baldwin discloses wherein a displacement between the first and second camera is horizontal but not vertical. (Baldwin, Figs. 4(a), 5(a) - 6(a) & 9, Col. 8 Line 49 - Col. 9 Line 15, Col. 11 Lines 31 - 65, Col. 16 Lines 4 - 15) 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. U.S. Publication No. 2015/0092026 A1 in view of de la Barré et al. U.S. Publication No. 2011/0310092 A1 in view of Kroon U.S. Publication No. 2018/0124383 A1 as applied to claim 17 above, and further in view of Niem et al. U.S. Publication No. 2010/0002074 A1.

-	With regards to claim 24, Baik et al. in view of de la Barré et al. in view of Kroon disclose the method of Claim 17, wherein the three-dimensional scene is a real scene photographed with a camera. (Baik et al., Pg. 1 ¶ 0011 - 0013, Pg. 2 ¶ 0046 - Pg. 3 ¶ 0048, Pg. 3 ¶ 0061, Pg. 4 ¶ 0080 - 0085) Baik et al. fail to disclose explicitly a fisheye lens camera. Pertaining to analogous art, Niem et al. disclose wherein the three-dimensional scene is a real scene photographed with a fisheye lens camera. (Niem et al., Abstract, Pg. 1 ¶ 0002, 0008 and 0013, Pg. 4 ¶ 0047 - 0049 [“The input image shows a three-dimensional scene that was recorded using a surveillance camera, wherein the scene, as explained in the introduction, may be, e.g. a plaza, a room, or the like. The surveillance camera may have any type of design, and it may therefore be designed, in particular, as a black/white or color camera having a normal lens, a fisheye lens, or a 360° panoramic lens”]) Baik et al. in view of de la Barré et al. in view of Kroon and Niem et al. are combinable because they are all directed towards capturing and generating images of a three-dimensional scene. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Baik et al. in view of de la Barré et al. in view of Kroon with the teachings of Niem et al. This modification would have been prompted in order to substitute the camera utilized to capture the three-dimensional scene of Baik et al. for the fisheye lens camera of Niem et al. The fisheye lens camera of Niem et al. could be substituted in place of the camera of Baik et al. utilizing well-known techniques in the art and would likely yield predictable results in that in the combination the fisheye lens camera of Niem et . 

Allowable Subject Matter
Claim 5 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC RUSH/Primary Examiner, Art Unit 2667